DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle Mosley on June 6, 2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 13, lines 4-5:  the phrase “the movement preventing unit” has been changed to --the anti-shaking unit--.
Allowable Subject Matter
Claims 1-8 and 10-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious the claimed combination of elements recited in claims 1, 15, and 16, wherein a multi-functional knob is comprised of a button unit, a guide body unit which is surrounded by the button unit, a fixing housing at least partially surrounding the button unit and the guide body unit, the push member being assembled to the fixing housing and moves parallel to a longitudinal axis of the guide body unit, a printed circuit board connected to the fixing housing, the guide body unit including a plurality of rotary guide units which are in slideable contact with at least a part of the push member (claim 1), the printed circuit board including a push sensor that senses movement of the push member and a rotation sensor that senses rotation of the guide body unit (claim 15), the fixing housing having a fixing hook that restrains movement of the guide body unit (claim 16), and the guide body unit having a contact curvature unit that contacts the fixing hook (claim 16).  While the prior art discloses multi-function knobs, button units, guide body units, housings, push members, and printed circuit boards, the prior art does not teach or render obvious the multi-function knobs as claimed.  One of ordinary skill in the art would not be motivated to connect the elements of each prior art reference to make the applicant's invention absent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656